Citation Nr: 0729950	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  99-01 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for retinal 
arteriosclerosis and glaucoma, claimed as secondary to the 
veteran's service-connected cataracts.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
December 1953, and earlier active duty for training.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of May 1997 and May 1998 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The Board notes that in a March 2007 rating decision, the RO 
increased the veteran's service-connected schizophrenia 
rating from 30 percent to 50 percent.

The veteran testified at Board hearings in September 2003 
(the recording from which was lost) and October 2004, as well 
as at a RO hearing in January 2000.  These claims were 
remanded by the Board in January 2005 for further 
development.


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not show a 
relationship between the veteran's retinal arteriosclerosis 
and glaucoma, and his service-connected cataracts.

2.  The veteran's schizophrenia is not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately or effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a retinal 
arteriosclerosis and glaucoma secondary to cataracts have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 

2.  The criteria for a disability rating in excess of 50 
percent for schizophrenia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9205, 
9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a March 2005 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April 2000, August 2001, and April 2003, he was 
afforded formal VA examinations to assess the existence, 
etiology and severity of his bilateral eye disability.  He 
was also afforded VA examinations in February 2000 and 
December 2006 to assess the severity of his schizophrenia.  
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Background & Analysis

I.  Retinal arteriosclerosis and glaucoma

The veteran contends that his retinal arteriosclerosis and 
glaucoma are secondary to his service-connected cataracts.  
In his statements and testimony, the veteran indicated that 
he developed cataracts as a result of sustaining an eye 
injury during his active duty service.  He argues that his 
retinal arteriosclerosis and glaucoma are caused and/or 
aggravated by his cataracts.

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Two statements dated in 1996  have been received from C.T. 
Cottles, M.D.  This private physician indicated the she 
provided treatment to the veteran for trauma to the eyes, 
which was believed to "lead to cataract and impairment of 
eyesight."  She also stated that the veteran's retinal 
arteriosclerosis and glaucoma are "secondary to his service 
connected cataract condition due to an injury to the eyes, on 
the head, or both."  Dr. Cottles did not provide any 
rationale or treatment records to support her conclusion.  

Barry M. Leader, M.D., another private physician, also 
submitted a statement, dated in March 1997.  He opined that 
while it was possible that the veteran's glaucoma was 
"somewhat exacerbated" by his cataracts, there was no 
"absolute cause in effect."  He also stated that it was 
doubtful that the veteran's retinal arteriosclerosis was 
related to his cataracts.

A VA examination was conducted in April 1997.  At that time, 
the examiner concluded that cataracts was not only an aging 
disease, but was also no longer present in the veteran, as 
his previous cataracts surgery was successful.  He went on to 
state that the veteran's visual impairment was due only to 
prolonged glaucoma with optic atrophy, and not to cataracts.  
The examiner also concluded that retinal arteriosclerosis was 
an aging phenomenon and cannot be related to cataracts.

A second VA examination was conducted in August 2001, and a 
follow-up report to this exam was received by VA in October 
2002.  The reviewing ophthalmologist provided a detailed 
examination of the veteran's claims folder.  He found that 
the veteran's glaucoma could not be related to his cataracts, 
since his glaucoma was first noted in 1979, and his cataracts 
were first noted in 1987.  This examiner opined that the 
veteran's glaucoma was inherited genetically, as he had a 
family history of glaucoma.  He also pointed out that retinal 
arteriosclerosis pertains to a peripheral circulation and can 
be related to age, hypertension and/or heart disease.  The 
veteran's general VA examination dated in June 1954 did not 
show that he had hypertension or heart disease.  The examiner 
specifically opined that retinal arteriosclerosis cannot by 
related to glaucoma or cataracts.

A third VA examination was conducted in April 2003.  This 
examiner sated that there was no indication that the 
veteran's glaucoma was a "secondary glaucoma," which can be 
caused by trauma to the eye.  He stated that the veteran's 
glaucoma was genetic in origin.  The examiner concluded that 
the veteran's retinal arteriosclerosis and glaucoma had no 
relationship to his cataracts.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  

The Board finds the opinions of the three VA examiners more 
probative than those of the private physicians.  Dr. Cottles 
provided no rationale or evidentiary support for her 
conclusions; Dr. Leader only suggested a possible link 
between the veteran's glaucoma and his cataracts.  He 
affirmed that this was not an absolute fact and that there 
was no relationship between the veteran's retinal 
arteriosclerosis and his cataracts.  The VA examiners not 
only reviewed the veteran's complete claims folders, they 
also provided specific rationales for their opinions.  All 
three examiners concluded that the veteran's retinal 
arteriosclerosis and glaucoma were not related to his 
service-connected cataracts.

In light of the foregoing, the Board finds that the 
preponderance of the evidence against the grant of service 
connection for retinal arteriosclerosis and glaucoma, 
secondary to service connected cataracts.   Thus, the 
veteran's claim must be denied.  

The Board does not question the sincerity of the veteran's 
conviction that his retinal arteriosclerosis and glaucoma are 
related to his service-connected cataracts.  However, as a 
lay person, he is not competent to provide a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to provide a medical opinion, 
and because the preponderance of the medical evidence is 
against the claim, there is no basis upon which to establish 
service connection for this claim.

II.  Schizophrenia

The veteran is seeking entitlement to an evaluation in excess 
of 50 percent for service-connected schizophrenia.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish rating criteria for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9205, schizophrenia is rated 50 
percent disabling when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

It is rated 100 percent disabling when it results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440.

In evaluating the evidence, the Board notes the Global 
Assessment of Functioning (GAF) score that has been assigned.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a 51-60 GAF score 
indicates the examiner's assessment of moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

In July 1997, the veteran filed his present claim seeking a 
disability rating in excess of 30 percent for his service-
connected schizophrenia.  In May 1998, the RO issued a rating 
decision denying an increased disability rating.  The veteran 
filed his substantive appeal in June 2003.  A subsequent 
rating decision was issued in March 2007, granting an 
increased disability rating of 50 percent.  However, since 
this was not a complete grant of the benefit sought on 
appeal, the Board must review the veteran's claim for a 
rating in excess of 50 percent.

VA medical records, dated from April 1998 to November 1999, 
show that the veteran sought treatment for symptoms that 
included:  auditory hallucinations, depression, anxiety, 
troubled sleep, and occasional suicidal ideations.  

A VA examination was conducted in February 2000.  At that 
time, the veteran reported such symptoms as:  auditory 
hallucinations and anxiety.  He indicated that he was not 
employed because of his blindness.  The examiner found the 
veteran to be alert and oriented, with no inappropriate 
behavior or suicidal/homicidal ideations.  His mood and 
affect were blunted; he had no memory loss or impairment; and 
his speech was slow, relevant, and logical.  The examiner 
diagnosed the veteran as having residual chronic paranoid 
schizophrenia.  He also stated that, following a review of 
the veteran's records, there was little change in his 
condition since April 1998.

VA medical records, dated from December 2000 to October 2001, 
show that the veteran sought treatment for symptoms that 
included:  auditory hallucinations, depression, anxiety, and 
troubled sleep.  Various diagnoses during this time period 
included:  anxiety, schizo-affective, and major depression 
with psychotic signs and symptoms.  

Private medical records, dated from September to October 
2001, show that the veteran sought treatment for symptoms 
that included:  auditory hallucinations and anxiety.  During 
this time period, he indicated that he had no 
suicidal/homicidal ideations, and was not employed because of 
his blindness.  The treating physician noted that the veteran 
had good impulse control, good judgment, and was generally 
improving.  He diagnosed the veteran as being schizo-
affective.

VA medical records, dated from May 2005 to October 2006, show 
that the veteran sought treatment for symptoms that included:  
auditory hallucinations, depression, trouble sleeping, 
occasional suicidal ideations with no intent or plan, lack of 
concentration, apathy, lack of motivation, helplessness, and 
hopelessness.  The treating physicians consistently noted 
that the veteran was alert, oriented, calm, pleasant, and 
well-organized.  He had logical speech, a goal-directed 
thought process, no suicidal/homicidal ideations (generally), 
and an appropriate demeanor, appearance, and affect.  His 
diagnosis during this time period was primarily schizophrenia 
with active psychotic symptoms and depressed features. 

Another VA examination was conducted in December 2006.  At 
that time, the veteran reported such symptoms as:  
nervousness; occasional tenseness, anxiety, irritability, and 
isolation; daily auditory hallucinations; and interrupted 
sleep.  The examiner found the veteran to be oriented, neatly 
groomed, appropriately dressed, cooperative and attentive.  
His speech was unremarkable and spontaneous, although his 
affect was flat, and his mood was "groggy."  The examiner 
noted that the veteran had good judgment and insight; his 
thought content and process was unremarkable.  There was no 
indication of panic attacks, obsessive/ritualistic behavior, 
or suicidal/homicidal ideations.  The examiner diagnosed the 
veteran as having residual schizophrenia and assigned him a 
GAF score of 60.  

VA medical records, dated in March 2007, detail a mental 
health check-up.  At that time, the veteran reported more 
frequent depression, less bothersome auditory hallucinations, 
and that he was sleeping well.  The treating physician found 
the veteran to be clam, pleasant, neat/clean, organized, and 
clear.  He was euthymic with good insight and judgment, and 
no psychosis or suicidal/ homicidal ideations.

In looking at the evidence as a whole, the veteran's 
schizophrenia does not warrant an increased rating under the 
rating criteria.  Most of the symptoms listed in the rating 
criteria for a 70 percent rating are absent in this case.  
For example, the evidence does not show symptoms of current 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  The GAF score of 60, 
assigned by the December 2006 VA examiner, reflects only a 
moderate impairment.  

Accordingly, the evidence demonstrates that the veteran's 
PTSD disability picture does not more nearly approximate the 
criteria for a 70 percent rating.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is inapplicable, and the claim for a rating higher than 
50 percent for schizophrenia must be denied.  38 U.S.C.A. § 
5107(b); see Gilbert.  

The Board notes the above determination is based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's schizophrenia reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of an 
increased evaluation on an extra-schedular basis, and indeed, 
neither the veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the veteran's schizophrenia results in marked 
interference with employment during the appeal period.  In 
fact, as noted above, the veteran has repeatedly stated that 
his unemployment status is due to his blindness, not his 
schizophrenia.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

Service connection for retinal arteriosclerosis and glaucoma, 
secondary to service-connected cataracts, is denied.

A disability rating in excess of 50 percent for schizophrenia 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


